Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered June 25, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights with respect to her daughter on the ground of abandonment and placing the child in petitioner’s custody. Contrary to the contention of the mother, the fact that she visited her daughter on one occasion and had one telephone conversation with her in the six months preceding the filing of the petition did not preclude a finding of abandonment (see Social Services Law § 384-b [5] [a]). A parent who has had “almost no contact” with his or her child in the six-month period preceding the filing of the petition evinces an intent to forego his or her parental rights (Matter of Dennis K.A., 63 AD3d 1638 [2009]), and “it is by now well established that minimal, sporadic or insubstantial contacts will not be sufficient *1857to defeat an otherwise viable claim of abandonment” (Matter of Nahiem G., 241 AD2d 632, 633 [1997]). Present — Centra, J.P., Peradotto, Carni, Lindley and Pine, JJ.